United States Court of Appeals
                       For the First Circuit


No. 18-2098

 BRIAN JOHNSON; KELLEY O'NEIL; CHRISTOPHER JOHNSON; MINOR CHILD,

                      Plaintiffs, Appellants,

                                 v.

              DUXBURY, MASSACHUSSETTS; MATTHEW CLANCY,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                Kayatta and Barron, Circuit Judges.


     Michael S. Rabieh, with whom Margaret G. Plaza and The Law
Office of Michael S. Rabieh were on brief, for appellants.
     John J. Davis, with whom Pierce Davis & Perritano LLP was on
brief, for appellees.



                           July 29, 2019
          BARRON, Circuit Judge.      This appeal concerns a suit that

a police officer in the Town of Duxbury, Massachusetts (the "Town")

filed under 42 U.S.C. § 1983 in the United States District Court

for the District of Massachusetts against the Town and the Town's

chief of police. The suit alleged that the defendants had violated

the police officer's rights under the Fourth Amendment of the

United States Constitution by demanding his cell and home phone

records in connection with the Duxbury Police Department's ("DPD")

internal investigation of him in 2015.     The District Court granted

the defendants' motion for summary judgment.      We affirm.

                                 I.

          Brian Johnson was employed, at all relevant times, by

the Town as a police officer.    In December 2015, Matthew Clancy,

the Town's Chief of Police, opened an internal investigation

concerning Johnson.    "The purpose of the investigation was to

determine whether Officer Johnson . . . violated any DPD policies,

procedures, rules or regulations upon [his] receipt of information

regarding" an ongoing murder investigation in a nearby town.     That

murder investigation concerned the death of Robert McKenna, whose

body was found in September 2015, and the five firearms that were

stolen from the scene of that crime.

          The undisputed record shows that Brianna St. Peter, an

acquaintance of Johnson, called Johnson in October 2015 about the

arrest of a potential suspect in the McKenna murder, that Johnson


                                - 2 -
was subpoenaed in November 2015 to testify before a grand jury

about the McKenna murder, and that Johnson did not inform Clancy

or any of his superiors at the DPD about either event.                      Clancy

opened     the     internal   investigation       into     Johnson     after     he

"receiv[ed] information" that Johnson "may have had knowledge of

the McKenna murder and/or of the stolen firearms, yet failed to

disclose such knowledge to the investigating authorities, [his]

superior officers or the DPD."

             In February 2016, as part of that investigation, Clancy

"order[ed]" Johnson -- in a formal letter -- to provide "a copy of

[his] Phone Records for the period of time including July 1, 2014

through to February 15, 2016," including "the records for any phone

numbers; landline(s) or cell phone(s) and any other cell phone

records registered in [his] name and/or used by [him] during that

time period."       The letter further stated that "[t]he records for

cellphones       should   include   a   listing   (phone    numbers)    for    all

incoming and outgoing calls and text messages made by [Johnson]

and to [him] from those cell phone[s] registered to [him] for the

time period requested" and that "[t]he record(s) should be issued

by the cell phone provider . . . in the normal format." The letter

informed     Johnson       that     "[f]ailure     to      conform     to      this

order . . . will be considered a violation[] of the department's




                                        - 3 -
rules and regulations . . . and will result in discipline up to

and including termination."1

           Johnson thereafter retained counsel through the union.

That counsel informed Clancy that he had advised Johnson "to

respectfully decline to comply with" the order because it was

"unreasonably overbroad and vague."          In March 2016, Johnson's

counsel and the Town's counsel agreed upon a "limited production

process for the requested phone records."2       Through that process,

Clancy would "identify certain numbers potentially relevant to the

[internal] investigation," and Johnson would produce redacted

records   that   would   contain   only    "information   regarding   the

relevant phone numbers."      Clancy then sent a letter to Johnson

that detailed "order[s]" for the revised production process, in



     1 Johnson had been the subject of an internal investigation
in 2013 that concerned an alleged altercation between Johnson and
his girlfriend that had been reported to the DPD.          At the
conclusion of that investigation, Johnson signed a "last chance
settlement agreement" with the Town, in which Johnson agreed that
he would be subject to termination if he "engage[d] in the same or
substantially similar conduct as the conduct described in the
investigative report, or other serious misconduct supported by
substantial evidence" and that any such "termination . . . would
be ineligible for review . . . , except for whether the Town's
actions were arbitrary, capricious, or unsupported by substantial
evidence."
     2 Although the undisputed record shows that Johnson's counsel
and the Town's counsel had agreed upon the limited production
process, Johnson maintains that he never consented to participate
in that process. Johnson also maintains that he "never provided
verbal or written consent" to his counsel to release his or his
household members' phone records to Clancy or the Town.


                                   - 4 -
which       Clancy   requested   the   "phone   record[s]   [that]   will   be

redacted" to "contain[]" only "information . . . regarding the

identified phone numbers."

               Pursuant to that limited production process, Johnson's

counsel sent the Town's counsel an email that contained a link to

a copy of Johnson's unredacted phone records for the requested

time period.         The Town's counsel replied to the email with a list

of nine telephone numbers "that the Duxbury Police Department [was]

interested in."        Johnson's counsel then sent the Town's counsel an

email that contained a link to a copy of Johnson's phone records.

That copy had been redacted to show only the incoming and outgoing

call information that pertained to the nine phone numbers that the

DPD had earlier identified.        The Town's counsel forwarded the link

to Clancy.

               In December 2017, Johnson filed an amended complaint in

the United States District Court for the District of Massachusetts

against the Town and Clancy.           The complaint alleged, as relevant

here, that the Town and Clancy had compelled Johnson to turn over

his phone records and that this constituted an "illegal warrantless

search" in violation of Johnson's federal constitutional rights.3




        3
      Johnson also brought a claim under Massachusetts law against
Clancy. On appeal, Johnson does not contest the District Court's
grant of summary judgment to Clancy on that claim, so we do not
address it.


                                       - 5 -
The defendants moved for summary judgment.              The District Court

granted the defendants' motion, and Johnson timely appealed.

                                        II.

             We review the grant of summary judgment de novo.             See

Sch. Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 558 (1st

Cir. 2010).    In undertaking that review, we "draw[] all reasonable

inferences    in    favor   of   the    nonmoving    party   while   ignoring

conclusory allegations, improbable inferences, and unsupported

speculation."      Shafmaster v. United States, 707 F.3d 130, 135 (1st

Cir. 2013) (internal citations and quotation marks omitted).               We

may affirm only if the record reveals "no genuine dispute as to

any material fact and [that] the movant is entitled to judgment as

a matter of law."      Fed. R. Civ. P. 56(a).

                                       III.

             Johnson   brought   federal       constitutional   claims   under

§ 1983 against both Clancy and the Town. Clancy asserted qualified

immunity on the ground that the record did not show that he had

violated a federal constitutional right or that any such right was

"clearly established."      See Ashcroft v. al-Kidd, 563 U.S. 731, 735

(2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

The Town, though not entitled to qualified immunity from § 1983

claims, asserted that the record did not show that the alleged

conduct violated the federal Constitution or that it constituted

the "execution of [the Town's] policy or custom."               See Monell v.


                                       - 6 -
Dep't of Soc. Servs. of N.Y., 436 U.S. 658, 691, 694 (1978).                   On

that basis, the Town asserted it could not be subject to liability

under § 1983.       See id.

           The District Court granted summary judgment to both

Clancy and the Town on the ground that the record did not show

that Clancy had committed a federal constitutional violation.                  The

District Court did so based on its conclusions that Clancy's order

to   Johnson   to    turn   over   his   phone   records   was   a   reasonable

"workplace search" under O'Connor v. Ortega, 480 U.S. 709, 725-26

(1987)   (plurality     opinion),     and,    alternatively,     that    Johnson

validly consented to turning over his phone records.                    We, too,

conclude that the order at issue did not violate the Fourth

Amendment, although for different reasons.           Accordingly, we affirm

the judgment below.         See Gerald v. Univ. of P.R., 707 F.3d 7, 27

(1st Cir. 2013) ("[W]e are . . . free to affirm a grant of summary

judgment for any reason apparent in the record." (citing Jones v.

Secord, 684 F.3d 1, 5 (1st Cir. 2012)).

           The Fourth Amendment protects "[t]he right of the people

to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures." U.S. Const. amend. IV. "'The

Amendment guarantees the privacy, dignity, and security of persons

against certain arbitrary and invasive acts by officers of the

Government,' without regard to whether the government actor is

investigating       crime   or   performing   another   function,"      City    of


                                     - 7 -
Ontario, Cal. v. Quon, 560 U.S. 746, 755-56 (2010) (quoting Skinner

v. Railway Labor Execs. Ass'n, 489 U.S. 602, 613-14 (1989)), such

as "act[ing] in its capacity as an employer," id. at 756 (citing

Treasury Emps. v. Von Raab, 489 U.S. 656, 665 (1989)).

             "The   Fourth     Amendment    generally     requires   that   the

government      obtain    a   warrant    based   on   probable   cause   before

conducting a search," United States v. Hood, 920 F.3d 87, 90 (1st

Cir. 2019) (citing Katz v. United States, 389 U.S. 347, 362 (1967)

(Harlan, J., concurring)), "with regard to those items ('persons,

houses, papers, and effects') that it enumerates," United States

v. Jones, 565 U.S. 400, 411 n.8 (2012).               An "official intrusion

into th[e] private sphere generally qualifies as a search," only

where "an individual 'seeks to preserve something as private,' and

his expectation of privacy is 'one that society is prepared to

recognize as reasonable.'"        Carpenter v. United States, 138 S. Ct.
2206, 2213 (2018) (quoting Smith v. Maryland, 442 U.S. 735, 740

(1979)).

             But, "the reasonableness of an expectation of privacy,

as well as the appropriate standard for a search, is understood to

differ according to context."              O'Connor, 480 U.S. at 715.         A

majority in O'Connor thus agreed that, even where an employee has

a reasonable expectation of privacy in the workplace context,

"'special needs, beyond the normal need for law enforcement' make

the   warrant    and     probable-cause     requirement    impracticable    for


                                        - 8 -
government employers."           Quon, 560 U.S. at 756 (quoting O'Connor,
480 U.S. at 725).        The District Court relied on the approach that

the O'Connor plurality set out to evaluate the reasonableness of

"searches" related to "legitimate investigations of work-related

misconduct" and found that Clancy's request to Johnson for the

phone records at issue was "reasonable in its inception and scope"

and thus did not offend the Fourth Amendment.

              On appeal, Johnson argues that the District Court should

not    have     applied    "the     holding      of   O'Connor . . . to   the

circumstances of this case," because Clancy's request for "the

records of private telephones registered to Johnson and used by

him and his household members . . . went well beyond the workplace

environment contemplated by O'Connor."             Johnson thus contends that

the request for his phone records constituted a "search" that

required a warrant before it could be carried out.

              We choose to bypass the dispute between the parties

concerning "the appropriate standard of reasonableness," O'Connor,
480 U.S. at 715, however, because we conclude that the order for

the phone records at issue did not implicate the Fourth Amendment.

As O'Connor explained, a government employee's "Fourth Amendment

rights are implicated only if the conduct of the . . . officials

at issue . . . infringe[s] 'an expectation of privacy that society

is prepared to consider reasonable.'"             Id. (quoting United States

v.    Jacobsen,    466 U.S. 109,    113    (1984)).   Indeed,   Johnson


                                         - 9 -
acknowledges that he needed to have a reasonable expectation of

privacy in the call records at issue in order to assert any Fourth

Amendment interest in them.

             Johnson asserts that "there is no dispute that" "the

records of private telephones registered to Johnson and used by

him and his household members" "enjoyed a reasonable expectation

of     privacy,"    presumably     because     they    contained   information

pertaining to personal -- as opposed to work-related -- calls that

he and his household members made and received.              But, we conclude

that Johnson had no reasonable expectation of privacy in the phone

records at issue.         See Stewart v. Evans, 351 F.3d 1239, 1243-44

(D.C. Cir. 2003) (Roberts, J.) (rejecting a government employee's

Bivens claim that her government employer had violated the Fourth

Amendment by taking certain documents from an office safe based on

the threshold issue that the employee had no reasonable expectation

of privacy in the safe or in the documents under the third-party

doctrine).

             Every circuit to have considered the question has held

that an individual has no reasonable of expectation of privacy in

a phone service provider's records of the phone numbers that he

has dialed or from which he has received calls.             See, e.g., United

States v. Clenney, 631 F.3d 658, 666-67 (4th Cir. 2011) (finding

no reasonable expectation of privacy in "cellular phone records,"

even    though     the   records   include    "basic   information   regarding


                                     - 10 -
incoming and outgoing calls on that phone line"); United States v.

Plunk, 153 F.3d 1011, 1020 (9th Cir. 1998) ("Under longstanding

Ninth       Circuit     precedent,       individuals        possess      no   reasonable

expectation        of   privacy     in     telephone      records."    (citing    United

States      v.    Lustig,   555 F.2d 737,    747    n.10   (9th    Cir.   1977));

Reporters Comm. for Freedom of Press v. Am. Tel. & Tel. Co., 593
F.2d 1030, 1045 (D.C. Cir. 1978) ("[S]ubscribers have no Fourth

Amendment basis for challenging Government inspection of their

toll    records,        since    subscribers . . . have           taken   the    risk   in

revealing their affairs to third parties that the information will

be conveyed by that person to law enforcement officials . . . .");

Nolan v. United States, 423 F.2d 1031, 1044 (10th Cir. 1969) ("We

fail to see how the Fourth Amendment is applicable to the keeping

of telephone company records.                There is no suggestion that these

records represent anything other than records normally kept in the

ordinary course of business on all customers' phones."); DiPiazza

v. United States, 415 F.2d 99, 103–04 (6th Cir. 1969) ("[O]ne who

uses a telephone to make long distance calls is not entitled to

assume that the telephone company will require a warrant before

submitting its records in response to an IRS summons.").

                 We see no reason to conclude otherwise.                  The decisions

quoted above rely on what is known as the third-party doctrine,

under which the United States Supreme Court has "held that a person

has    no    legitimate         expectation    of    privacy      in   information      he


                                           - 11 -
voluntarily     turns   over   to    third     parties, . . . even     if   the

information is revealed on the assumption that it will be used

only for a limited purpose."            Carpenter, 138 S. Ct. at 2216

(internal quotation marks omitted).

              The Court first announced the third-party doctrine in

United States v. Miller, 425 U.S. 435 (1976), where it held that

a customer can "assert neither ownership nor possession" over bank

records, including the customer's "original checks and deposit

slips."       Id. at 440, 442-43.        The Court noted that "th[ose]

documents . . . are not respondent's 'private papers'" but are

instead "the business records of the banks."             Id. at 440.    Thus,

the   Court    concluded,   the     customer    can   assert   no   reasonable

expectation of privacy in those records after "tak[ing] the risk,

in revealing his affairs to another, that the information will be

conveyed by that person to the Government."            Id. at 443.

              Soon thereafter, the Court relied on similar logic in

Smith to hold that a phone user has no "'legitimate expectation of

privacy' regarding the numbers he dialed on his phone" that are

captured by a pen register.           Smith, 442 U.S. at 742.         That is

because, the Court explained, "[t]elephone users . . . typically

know that they must convey numerical information to the phone

company; that the phone company has facilities for recording this

information; and that the phone company does in fact record this

information for a variety of legitimate business purposes."                 Id.


                                     - 12 -
at 743.       Thus, the Court explained, "it is too much to believe

that telephone subscribers, under these circumstances, harbor any

general expectation that the numbers they dial will remain secret."

Id.   That is so even where an individual "dialed the number on his

home phone rather than on some other phone," given that he "had to

convey that number to the telephone company in precisely the same

way."       Id.

                  Smith and Miller, therefore, comfortably support the

conclusion that a phone subscriber has no reasonable expectation

of privacy in the phone service provider's records of the numbers

that the subscriber has dialed and from which the subscriber has

received calls, just as the numerous circuits cited above have

held.       There is no dispute that a phone service provider creates

these call records "to memorialize its business transaction with

the target, rather than simply recording its observation of a

transaction between two independent parties."         In re Application

of the United States for Historical Cell Site Data, 724 F.3d 600,

611 (5th Cir. 2013).4          After all, the records contain primarily




        4
       The records at issue also contained information about the
length of each incoming and outgoing call, as well as each call's
"[r]ate [c]ode" and any associated "[a]irtime [c]harges" or
additional charges. Johnson does not appear to assert a privacy
interest in these particular aspects of the information contained
in the phone records at issue.    In any event, that information
appears to be of a type that would provide a basis for concluding
that   it,  too,   "memorialize[s]   [the  provider's]   business
transaction with the target, rather than simply recording its


                                    - 13 -
"addressing information, which the business needs to route those

communications appropriately and efficiently."      Id.; see also

United States v. Forrester, 512 F.3d 500, 511 (9th Cir. 2008)

(noting that there is no reasonable expectation of privacy in

"whatever information people put on the outside of mail" (citing

Jacobsen, 466 U.S. at 114; United States v. Van Leeuwen, 397 U.S.
249, 251–52 (1970); Ex parte Jackson, 96 U.S. 727, 733 (1877))).5

And, Johnson points to nothing in the record that would show "the

existence of any agreement [by the provider] with its customers to

keep their usage . . . records confidential" or that "the nature

of the . . . records gave . . . customers [any] reason to expect

that they would be kept confidential from the government."   United

States v. Golden Valley Elec. Ass'n, 689 F.3d 1108, 1116 (9th Cir.

2012).




observation of a transaction between two independent parties."
Id.
     5 By contrast, "[c]ommunications content, such as the contents
of letters, phone calls, and emails, which are not directed to a
business, but simply sent via that business, are generally
protected." In re Application of the United States for Historical
Cell Site Data, 724 F.3d at 611; see also, e.g., Jacobsen, 466
U.S. at 114 ("Letters and other sealed packages are in the general
class of effects in which the public at large has a legitimate
expectation of privacy; warrantless searches of such effects are
presumptively unreasonable."); United States v. Warshak, 631 F.3d
266, 288 (6th Cir. 2010) ("The government may not compel a
commercial [internet service provider] to turn over the contents
of a subscriber's emails without first obtaining a warrant based
on probable cause." (emphasis added)).


                              - 14 -
                Johnson does identify one possible ground of distinction

from this body of precedent: Clancy asked Johnson, and not the

phone service provider, for the call records at issue. To be sure,

the undisputed record shows that the records that Clancy requested

were to "be issued by the cell phone provider . . . in the normal

format."        And, the undisputed record shows that the records that

were        turned    over   were   in   fact   obtained   by   Johnson   from   the

provider.6           But, Johnson nonetheless suggests that the fact that

Clancy asked Johnson to first obtain a copy of the records at issue

from the provider made them Johnson's "private property" and for

that reason alone gave him a reasonable expectation of privacy in

them.

                Consistent with our decision in Alinovi v. Worcester

Sch. Comm., 777 F.2d 776 (1st Cir. 1985), however, Johnson's

receipt of a copy of those records from the provider did not

subsequently establish any reasonable expectation of privacy in

the phone call information contained in those documents.7                  Alinovi


        6
       The undisputed record shows that Johnson obtained a copy of
the phone records at issue from the carrier, that Johnson gave the
records to his counsel, that Johnson's counsel scanned the copy of
the records into a PDF format, that Johnson's counsel uploaded the
PDF of the records to a Dropbox account that Johnson's counsel had
created, and that Johnson's counsel sent an email with the Dropbox
link to the copy of the records to the Town's counsel.
        7
      Johnson does contend that Clancy "should have obtained th[e]
information" at issue "through St. Peter's telephone records,
which they could not have obtained without a warrant" and that
"[b]y ordering Johnson to turn over his telephone records, Clancy
may well have been attempting to circumvent the need for a


                                          - 15 -
held that a public school teacher "could [not] have reasonably

expected her [term] paper to remain private" after submitting the

paper to her professor and to a school administrator and expressly

rejected the argument that her "right [to privacy] was subsequently

reinvoked when the paper was returned to her" because we concluded

that   she   "had    already   frustrated      her    privacy   expectation    by

voluntarily and unconditionally giving her paper . . . to her

professor and [the school administrator]."                Id. at 784-85.      The

same logic decides this case.          Johnson should not reasonably have

expected privacy in his phone service provider's call records,

simply because he was in physical possession of a copy of them.

                                       IV.

             For    the   foregoing    reasons,      we   affirm   the   District

Court's grant of summary judgment to the defendants.                 Each party

shall bear its own costs.




warrant -- any warrant." He points to Clancy's testimony that he
was "not . . . familiar with the means to secure a search warrant
in a work-related matter." But, Johnson does not explain how the
Fourth Amendment would have required Clancy to get a warrant before
requesting the records at issue from St. Peter's or Johnson's phone
service provider.


                                      - 16 -